Respondent moves to dismiss an appeal from an order granting his motion to dismiss the complaint for failure to prosecute the action and from the judgment entered thereon on the ground that the appeal is not timely. Motion granted, without costs, as to the appeal from the order, which was not taken within the time provided therefor. The motion is denied, however, without costs, as to the appeal from the judgment, which was timely. Respondent may, if so advised, renew his motion to dismiss if it is his contention that the judgment is not appealable. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Hallinan, JJ.